Citation Nr: 1726362	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-24 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cold injury residuals of the right foot.

2.  Entitlement to an initial disability rating in excess of 10 percent for cold injury residuals of the left foot.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2011 VA Form 21-526, an updated version of the form filed in January 2012, and at the March 2017 hearing, the Veteran stated that he receives treatment for the disabilities on appeal through the VA Medical Center (VAMC) in Tampa, Florida (James A. Haley Veterans' Hospital), as well as at the Bay Pines VAMC.  The file contains no current VA treatment records; the most recent records are dated from 1953.  Current records must be obtained.

At the March 2017 hearing, the Veteran testified regarding a 2016 VA audiological examination.  The Board cannot point to this examination report in the file.  The report must be located and uploaded, or alternatively, a new VA examination must be provided.

Also at the March 2017 hearing, the Veteran's spouse testified regarding color changes in the Veteran's feet as a manifestation of his cold injury residuals.  Photographs were also submitted in this regard, and although the photographs are not in color, they appear to depict color changes.  This indicates a potential worsening of the condition under 38 C.F.R. § 4.104, Diagnostic Code 7122.  An updated VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all VA treatment records from the VAMC in Tampa, Florida (James A. Haley Veterans' Hospital), as well as at the Bay Pines VAMC.  

2.  Associate with the electronic claims files any VA audiological examination conducted in 2016.

3.  If, for any reason, the 2016 VA audiological examination report cannot be located and uploaded to the electronic claims files, then afford the Veteran a VA examination to determine the severity of the service-connected bilateral hearing loss, in accordance with the applicable worksheet for rating the disorder.

In doing so, the examiner must discuss the functional effects of the Veteran's hearing loss disability on his occupation and daily activities.

4. Afford the Veteran a VA examination to ascertain the current severity of the service-connected cold injury residuals of the right and left feet, in accordance with the applicable worksheet for rating the disorders.

In so doing, the examiner must address whether the disabilities are manifested by color changes in the feet, as depicted in the April 2017 photographs and as stated at the March 2017 hearing.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.
Rationales for all opinions expressed should be provided.

5.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




